PRICE   DANIEL
ATTORNEY GENEHAL




          I&Q T. Y,e E@yd                            Opinion No, V-116
          Ceunty &ldJwr
          Lubbock’county                             Re:   Authority of county to jointly
          LulPback, Texae                                  erect with a city an itinerant
                                                           Mexican labor camp building
                                                           in Lubbock.




                          Yeuir I&tsr   requesting    an opinion   states:

                           YI’he Chamber of Commerce        of this city ap*
                    pointed a cemmittae     to call on the City and County
                    G~ies,J*er$       fo,r an appropriation   of approximate-
                   ‘IF ~~~~~~~~~ %+ build an t’tiaerant l&xicaff    lrbo~ camp
                   ~~~~~~     jn ~$heGity of Lslbbock.    The Iinp~poaieof such
                   bi&&g      weuld be a gathering place for Lat’m Ameri-
                    can laborers,   such building to be equipped to care
                   for all sani,tary conditions.     Another purpose would
                   he $Q have the,se laborers     in one place r$ther than
                   havs ithem afrttexed   over the cityJI cr@&g    a h+kgilW
                   haLla~~& and that the farmers   have of& one place to
                   cptie tp Mye them to gather their c&on)      feed and
                   othe,r ,~fop~~ It is proposed that the ma&&nance      of
                   #e&l b&&ing would be cared for sot of the City-
                   Y;onz$y W&Fare fund, an associati,on creafed by the
                   0th and Ceunty jointly for the purpose of relief to
                   %hQ unem$loyed    and needy people,

                          “The City Commission   appropriated  $3,250.06
                   provided the County Commission    would provide a
                   like amount out of County funds.  Will you, therefore,
                   please advise me whether:

                         M1. The Commissioners’     Court of Lubbock
                   County would have the authority to spend or appro-
                   p&ate county funds for the erection of such buildings,
Hon.   J. Y. Boyd,   Page 2   (V-716)




       or would have the authority to pay rent out of
       county funds for a building of this nature.

              “2. Would the Commissioners’   Court of
   :   Lubbock Ccunty have the authority to appropriate
       county funds for such building under the terms of
       Article 4434.

              “3. If the Commissioners’     Court should
       pass an order appropriating    $3.250.00   to match
       the City of Lubbock out of any county funds, would
       I as County Auditor have the authority to signwa-
       rants in payment of the funds in case the Court
       has no authority to appropriate    such funds.”

             The Texas Constitution prohibits the spending of money
for the benefit of a ‘particular class or individual except under cer-
tain circumstances    not present here.   Art. III, Sec. 52; Art. XVI,
Sec. 6; and related articles.    These articles  are applicable to coun-
ties.  Bexar County v. Linden, 110 Tex. 339, 220 S.W. 761. In that
case. the Supreme C&rt wrote:

               “Its evident purpose is to deny to the Leg-
       islature any power to grant or ts autherize the
       grant of public meney to all ethers (than veterans,
       etc.) absolutely,

               “The giving away of public money,~,its ap-
       plication to other than strictly governmental   pur-
       poses, is what the provision is intended to guard
       against.   The prohibition is a positive and abso-
       lute one except as to a distinctive class te whom
       the State is under a sacred obligation.”

              Further. Section ‘6 of Article XVI provides that the Leg-
islature  shall have no power to appropriate    money to establish an
Immigration    Bureau or for the purpose of bringing immigrants     into
this State. Since the Legislature    is without such power, it could not
authorize the counties to do what it is itself prohibited from doing.
And, of course. the Constitution    prohibits expenditures not author-
ized by law. Art. III, Sec. 53.
    .   .




            He+ J. Y. Boyd, Page 3 (V-716)




                         ‘fkrkp &wurLprovisions, the Coudp gemrally weuld not
            be m&h&aed 0, orset     build~s   for tk use of any particular   ckss
            M persrrz#pl--*@       %ey be r&Are84 employees,    iikersnt   Latin-        ”
            &ttticur   *aorktra, ex USy o%tr such gsoup. I&@ redd it a&be*-
            is* the erection OS priv8ta health end sanitary f8cilities solely for
            it&nerant wrrkets et my other group of that character.   Thus the
            County Attorney ef Nueces  County was advised  by the Attorney Gen-
            e,rel On Februup 2, 1940, that ffueces County we8 not rutboriaed to
            pua%kase aad operate what had been a Federal   Transient Labor
            Camp. A aopy of &et letter is enclosed,

                          cbn the other hand. the LeCsleture     is not prohibited
            iran   rutkviniaf   counties   from   erectingsuck  public buildings and
            imprevcmu a6 are necessary          for public he&h and smithon.
            It undoubtedly hao rue& power se lon& as such itams constitute
            eewi* buaiaoss.
.

                           The Gonetbtution providaa that t&e county should act,
            ia tit  gtnerd icprd,      threugh its CormWssiantrs'Ceurt ‘which
            sh8ll tsercise    **wars and jurisdictioix over ~4% ctuat* business,
            eo ia coaterredby this Constitutien      and l&wa of the Stete . . On
            Art. v, Sec. l&

                         The general rule, as laid down by ouc ~tturte~ is that
            tb  ceumtier have ox&y such powers atid duties as are prescribed
            by t&e CwuWtMem     and r+aWes.   ,LaekiaS general powers, they
            mw M r b r mlnk au&4 ads as 8x8 smeeificmU* lnwrur8kd.          As




            * CWe+ emes dtb like heldlqs are: %&&&I(    Cima(q--v,~~~s
            Cetdy. 90 Tu, 6O3, 40 &W, 403; &wlexmon vt Wood, 137 Tex. 201,
            152 S.W,(%d) lO.4: Et- v* Cumybeli, 48 S.W. 515; Reper v, HalI
            (Ci~,App,)~   2BO S*W. 28%     Hsrris,Comty   v. Kaiser   (Civ.&p,,   writ
            r&d,), 23 S,W.(td) m       O.K. LS. A,Ry.      V- Uvalde Ceunq (CkApp.,
            k-it tef’d. w+o*nb), 16?.AW,(Zd)   305; VonAom=berg       y. Love#&Sv.
            Appa,. writ ref’d), 173 SOW. 508: U Tern. Jur. 563, Gem&es,, 8 $6; &%d.
            p* 632, 8 95; 20 C.J.S, M06.
Hon. J. Y. Beyd. Page 4         (V-716)




            In Edwards County v. Jennings (Civ.App.,   1895), 33 S.W.
585, the County contracted for Jennings to furnish a water supply
for county bG1ding.s and for public watering troughs.  The court up-
held the County’s power to contract for water for county purposes,
But as to the public troughs and private piping rights which the court
held were unauthorized,   the court said:

               $4
                . . . but to supply the general public with
        water . . . (is) a very different question . . .
        Counties, being component parts of the State, have
        nb powers or duties except these clearly set forth
        in the Constitution   and statutes,”

Tlae case was affirmed (89 Tcx. 618, 35 S.W. 1053). but on other
grounds,   And the facts did not involve issues of public health   The
case is therefore  illustrative of the limited powers of counties, but
is net controlling on issues of public health here involved.

                 The general    powers     and duties   of the Commissioners’
Court are set out in Article 2315, R.C.S.   The only power                approach-
ing the facts herein is prescribed in Section 7:

                 “&evide   and keep in repair court houses,
        jails,   and all necessary public bujldings.”

              This section was construed in Dancy
                                              --     v. Davidson (Civ.
App.,   1944, writ refused), 183 S.W.(Zd) 195. It was there stated:

                 “By the term    ‘public   building’    . . e is mt,ant
        a building used primarily   for public or govern-
        mental purposes,   that is, to house public or gov-
        ernmental agencies.”

             The court there held that a building to house various
countyagencies including a public health unit, agricultural ‘agent,
branch office of-the County Assessor   and Collector  of Taxes, etc.,
h&d be authorized.     But we do not understand #at the Labor
Camp in question wouid be a building of such calibre.

            The sole statute from w#ie    tfir authority may be drawn
to perform the acts in question is Article 4434, R.C.S.,   cited by you,
which provides:
.   .




        I-Ion, J. Y. Boy&     Paso 5 (V-716)




                          “The munfc(pal authorities  of towns and
                  cities, ad commi8rizners     courts of the coun-
                  ties  wherein such ‘towns and cities are situated,
                  may co-operate    with each other in making such
                  improvements    connected with said towns, cities
                  and counties as,said autheritics   and courts may
                  deem necessary    to improve the publid health and
                  to promote efficient sanitary regulations;    and, by
                  mutual arrangement,    they may provide    for the
                  construction  zf said improvements    and the pay-
                  ment therefor.”

                    The provisions   of Article 4434 are broad,   Yet they may
        not extend beyond t&e mentioned pr@+Aaons of the Texas Cznztitu-
        ti~n, Under the qucsti6ns you submit, it is difficult to draw a rigid
        line between tkat which is private in character,  as affects itinerant
        workers and their employers,    and that which is public in character
        and intended fer the health and sanitation of the public as a whole.

                      Construing the two tegether,   it is cur conclusion that the
        Couxty and City would be authorized to cooperate        and expend funds
        in the erection of public toilets and related sanitary facilities,    sew-
        erage and garbage disposal units, drinking fountains,       and items of
        similar nature whick could be used by itinerant workers and others
        of the general public.   These measures     would certainly tend tomin-
        imize the incidence or spread of any disease.        They would tend to-
        ward a general cleanliness    of the community     and should bring about
        a resultant increase in the chances for general public health.       In
        this regard, the statute gives local authorities broad discretion       “to
        provide for the construction    of said improvements     and the payment
        therefor&?’    Under such ciroumctazces     our Supreme Court has
        stated:


                        ‘Where a right is conferred   or obligation
                  imposed on said (Commissioners’)     Court, it has
                  implied authority to exercise  a broad discretion
                  to accomplish  the purposes intended.-   Anderson
                  v. Wood, 137 Tex. 201. 152 S.W.(2d)  10847
                  --

                                    _
        ’ Tm the same effect are Madison          ( *ty v. Wallace,
                                                Coun                  118 Tex. 279,
        15 S,W.(Zd) 535; Dodson v. Marshall        ClvApp.)   ll8 S.W.(Zd) 621.
        623: and El Paso=*                                                                         .      .




     Hon. J. Y. 3oyd,   Page   6   (V-716)




     Whether improvements       which are to be constructed   under Article
     4434 are necessary    to improve public health and to promote effi-
     cient sanitary regulations   is largely a question of fact to be con-
     sidered by the Commissioners’       Court, and its judgment will notbe
     oVcr%urtled in the absence of an abuse of di,scretion.     Dodson v.
     Marshall   (Civ.App.,  writ dismissed),   118 S.W.(2d) 621, by Justyce
     Alexander.

                   On the other hand, the e,rection of dormitories,    meet-
     in,g halls, recreation   halls, garages,  and similar buildings solely
     for itinerant workers or any other similar group does not come
     within the meaning of the “health and sanitary’” facilities    contem-
     plated for the general public under Article 4434 and the constitu-
     tional provisions    above referred   to. A general “Labor Camp” as
     mentioned in your letter, for the benefit of any particular     group of
     persons,    would appear to fall within such prohibition.




                  A counti nary, in cooperation  wit)r a city
           under &title    4434, provide health and sanitary
           facilities for itinerant Latin American   workers
           anil others of the general public to promote the
           public health of the community.    But it is not au-
           thoriaed to con$truct a general Labor Camp solely
           Sag such workersi.

                                                     Ycbwr very truly,

                                             ATTOIWEYOENERALOF              TEXAS




                                             BY
                                                            z?a .
                                                     Joe R,. Greenhill
                                                    Executive  Assistantt




‘.